Citation Nr: 0631555	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  99-20 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Veteran represented by:	Nancy L. Foti, Attorney at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
October 1980, March to August 1985, and January to August 
1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran originally claimed entitlement to service 
connection for a cervical spine disorder in October 1993 on 
the basis that the disorder, which was initially documented 
in January 1993, was caused by a motor vehicle accident in 
March 1991.  Following a prior remand by the Board, a VA 
examiner in May 2005 provided the opinion that the currently 
diagnosed chronic cervical strain (myositis), cervical 
spondylosis, and cervical radiculopathy are not related to 
the in-service motor vehicle accident.

The veteran currently contends that his cervical spine 
disability is related to intervertebral disc syndrome of the 
lumbosacral spine, for which service connection has been in 
effect since August 1992.  He has not been informed of the 
evidence needed to substantiate a claim based on secondary 
service connection, and remand of the appeal is required.

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  The 
regulation has been interpreted by the United States Court 
of Appeals for Veterans Claims (Court) to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran presented a December 2005 medical opinion 
indicating that the acute non-traumatic cervicodorsal pain 
that was documented in August 1993 is associated with 
iliolumbar myositis, the original diagnosis for his 
lumbosacral spine disease.  That opinion was not, however, 
based on review of the evidence in the claims file or 
supported by any rationale; the Board finds, therefore, that 
an additional opinion is needed.

The available evidence shows that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA) based on his spine disability.  A copy of the SSA 
decision, as well as the medical evidence relied upon in 
reaching that decision, may be relevant to the issue on 
appeal and should be considered by the Board in determining 
the merits of the appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183, 189 (2002).

Accordingly, the case is remanded for the following:

1.  Based on the statute, its 
implementing regulation, court 
decisions, and VA directives, inform the 
veteran of the evidence needed to 
substantiate his claim for secondary 
service connection.  

2.  Obtain from the SSA the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Provide the veteran an orthopedic 
examination in order to obtain a medical 
opinion regarding the etiology of his 
cervical spine disability.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  The examination should 
include any diagnostic tests or studies 
that are deemed necessary.

The examiner is asked to provide an 
opinion on whether the currently 
diagnosed cervical spine pathology is 
not likely, likely, or at least as 
likely as not (a probability of 
50 percent or greater) proximately due 
to or the result of the intervertebral 
disc disease of the lumbosacral spine or 
ileolumbar myositis.  If that finding is 
negative, the examiner should provide an 
opinion on whether the service-connected 
lumbosacral spine disability has 
aggravated (caused an increase in 
disability) the cervical spine 
disability.  The opinion(s) should be 
based on the results of the examination, 
review of the evidence in the claims 
file, and sound medical principles.  The 
examiner should provide the rationale 
for his/her opinion.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue remaining on 
appeal.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


(continued on next page)

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


